Appeal from a judgment of the County Court of Montgomery County (Aison, J.), rendered April 28, 1992, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fourth degree.
On this appeal defendant contends that his waiver of his right to appeal as a part of his guilty plea was not knowing and voluntary and that the sentence imposed was harsh and excessive. Our review of the record reveals a sufficient colloquy between defendant and County Court to establish a knowing, voluntary and intelligent waiver so that, in the absence of any other facts calling into doubt the validity of the plea (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; People v Lopez, 71 NY2d 662), we conclude that the waiver of the right to appeal must be enforced. Were we to address the merits of defendant’s sentencing argument, we would find no reason to disturb the sentence imposed by County Court in that defendant knew that he would probably receive the sentence ultimately imposed and pleaded guilty to a class C felony to avoid indictment for a class A-l felony (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Weiss, P. J., Mercure, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.